Citation Nr: 1616479	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for right foot disability and, if so, whether the claim may be granted.

3.  Entitlement to service connection for bilateral ring finger (4th digit) disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for residuals of frostbite injury to the hands and feet.

6.  Entitlement to service connection for left foot disability.

7.  Entitlement to service connection for rash on the chest.
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing on appeal and subsequently requested to cancel that hearing request.  Accordingly, the hearing request is withdrawn.  See Report of Contact (January 26, 2015).

With regard to the claims to reopen, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in unappealed August 1992 rating decision; the evidence where new is not material, and is insufficient to raise a reasonable possibility of substantiating the claim.

2.  Service connection for right foot disability was denied in unappealed August 1992 rating decision; the evidence received since that decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.

3.  Disability of the ring finger (4th digit) is not shown in service or at any time during this appeal.

4.  A right and/or left knee disability is not shown in service or at any time during this appeal.

5.  Frostbite injury is not shown in service to any body part, including the hands and feet, and residuals of frostbite injury are not shown at any time during this appeal.

6.  A left foot disability is not shown in service or at any time during this appeal.

7.  The Veteran was seen for skin rash assessed as fungal infection (treated with Lotrimin cream) in service, which resolved; but a chronic skin disease is not shown in service or at any time during this appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim for service connection for low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has not been presented to reopen a claim for service connection for right foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for bilateral ring finger (4th digit) disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for residuals of frostbite injury to the hands and feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for rash on the chest are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006)

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in March 2011 and September 2012 letters, prior to the rating decision on appeal.  

VA met is duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs).  VA requested that the Veteran identify other medical records supporting his claim, but none were identified in this appeal.  VA further afforded the Veteran an appropriate VA medical examination for his claimed back and skin disorders.  VA examinations were not conducted in the other matters because, as discussed in further detail below, there was no indication that the claimed conditions were incurred or aggravated by service; although the threshold is low, it is a threshold nonetheless.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

The Board acknowledges the Veteran's report that he does not recall receiving the 1992 VA notice letter of the denial of his claim for the low back and right foot.  However, the claims file reflects that the RO sent to the Veteran a notice letter in August 1992.  This correspondence was not returned to VA as undeliverable.  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Accordingly, the Board will address the merits of the claims.

II.  Claims to Reopen

The Veteran seeks to reopen claims for service connection for low back and right foot disabilities.  Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA"s duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Low Back Disability

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for low back disability.

The Veteran's back claim was previously denied in August 1992 because evidence had not been presented showing that a back disability incurred in or aggravated by service.  The RO considered the STRs showing complaints of low back pain in November 1984, June 1986, and March 1989.  A July 1986 treatment record shows a history of low back pain for past 2 years (i.e. since 1984-prior to service entry) and an assessment of mechanical low back pain.  Service enlistment examination dated in November 1984 showed a history of back pain 3 times a year.  Clinical evaluation was normal for the spine on service entrance examination, periodic examination dated in September 1989, and separation examination dated in December 1991.  The Veteran filed a VA disability claim immediately after service discharge, but he Veteran failed to present for VA examination and, per the Veteran, could not be rescheduled due to employment overseas.  The RO concluded that the service connection was not warranted because the claimed back condition existed prior to service and had not been aggravated by service.  The RO notified the Veteran of the adverse decision in August 1992 and his right to appeal that decision.  No appeal was filed and that decision became final.

Since the RO's August 1992 decision, evidentiary submissions included statements from the Veteran, duplicate copies of STRs, and report of VA examination dated in April 2013.  These submissions do not cure any prior evidentiary defect.  Neither the Veteran's statements nor the copies of STRs are "new."  The Veteran's statements indicating a low back problems related to service are duplicative in substance of his prior statements in support of his original 1992 claim.  The copies of STR's submitted by the Veteran are duplicative of those previously considered in 1992.  While the April 2013 VA spine examination report is new, the examination report is not "material."  The examination report does not tend to show that the Veteran had arthritis in service or within the initial post separation year, or that a preexisting back disorder was aggravated (permanently worsened) by active duty.  It is noted that the examination report shows conversely; that is, it shows that the Veteran clearly and unmistakably had a preexisting back disorder that was not aggravated by active duty.  No favorable medical opinion has been submitted in this matter.

Therefore, the recent evidentiary submissions are not new and material, and do not raise a reasonable possibility of substantiating the claim for the low back.  The recent evidentiary submissions do not tend to show onset of a chronic back disorder in service, onset of arthritis (degenerative joint disease) within the initial post separation year, or aggravation of a preexisting disability.  Accordingly, the petition to reopen the claim for the low back is denied.


Right Foot Disability

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for right foot disability.  The Veteran's claim was previously denied in August 1992 because evidence had not been presented showing a current disability of the right foot.  The RO considered the Veteran's STRs.  Service entrance examination dated in November 1984, report of periodic examination dated in September 1989, and report of separation examination dated in December 1991 show normal clinical evaluation.  STR show no complaints or findings for abnormal pathology of the right foot.  The Veteran filed a VA disability compensation claim immediately following service discharge, but he Veteran failed to present for VA examination.

The RO notified the Veteran of the adverse decision in August 1992 and his right to appeal that decision.  No appeal was filed and that decision became final.

Since the RO's August 1992 decision, evidentiary submissions included statements from the Veteran, duplicate copies of STRs, and report of VA examination dated in April 2013.  These submissions do not cure any prior evidentiary defect.  Neither the Veteran's statements nor the copies of STRs are "new."  The Veteran's statements indicating a right foot disorder related to service are duplicative in substance of his prior statements in support of his original 1992 claim.  The copies of STR's submitted by the Veteran are duplicative of those previously considered.  While the April 2013 VA spine examination report is new, the examination report does not address the Veteran's right foot, so it is not material.

Therefore, the recent evidentiary submissions are not new and material, and do not raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for right foot disability is denied.



III.  Service Connection

In August 2010, VA received claims for VA disability compensation.  He reported bilateral ring finger disability (claimed as disfigured), low back disability (claimed as related to his mechanic duties, heavy lifting), and bilateral knee disability (claimed as related to tanks).  See VA Form 21-526b (August 3, 2010).  He later reported frostbite injury (cold injury) to the hands and feet, rash, and bilateral problems of the feet.  See VA Form 21-526b (August 10, 2010); VA Form 21-526b (March 8, 2011).

The Veteran has argued that he had problems related to frostbite of the hands and feet related to "years of training in cold weather places, Maryland, Kansas, [and] Germany."  He has argued that his knee problems were related to "excessive military drilling, physical fitness training, fast group running, master fitness training, road marches etc."  He denied receiving notice of the August 1992 adverse decision.  In March 2011, he indicated that he did not have "supporting documents/records due to my proud hard coreness of not going to doctors/hospitals."  See VA Form 21-4138 (March 17, 2011).  The Veteran submitted a VCAA notice letter response dated in March 2011 and October 2012, which indicated that he had no other evidence or information to give VA to support his claim.  See VCAA Notice Acknowledgement (March 17, 2011) and (October 15, 2012).

In October 2012, the Veteran submitted to VA duplicate copies of STRs, which he stated supported his claims.  He reiterated that "I did not ride sick call or visit civilian doctors."   See VA Form 21-4138 (October 15, 2012)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Because STRs do not note any problems with the Veteran's ring finger of either hand, knees, left foot, or frostbite injury to the hands and/or feet, the Veteran may not establish these claims through continuity of symptomatology-also, 38 C.F.R. § 3.303(b) is not applicable as the conditions claimed are not recognized as chronic under 38 C.F.R. § 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral ring finger (4th digit) disability, bilateral knee disability, residuals of frostbite injury to the hands and feet, left foot disability, and rash.  Neither the lay nor the medical evidence of record demonstrates any current disability during the pendency of this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

STRs show that the Veteran presented in January 1986 (Fort Riley, Kansas) with complaints of cold toes and fingers after cold exposure, which resolves with warmth.  The examiner indicated that this "does not look like any actual frostbite."  Objectively, the fingers and toes appeared "quite normal" with no tissue destruction; sensation and capillary refill was normal; and temperature was locally within normal limits.  The assessment was "cold exposure -no cold injury noted."  The Veteran was cautioned on cold exposure and to prevent injury; he was advised to see the examiner again if problems occur.  The Veteran's STRs show no subsequent complaints, treatment, or diagnoses pertaining to cold exposure. 

STRs show that the Veteran reported rash on a June 2, 1986 screening note.  The Veteran presented in June 20, 1986 for complaints of rash on the chest, abdomen, and arms.  The assessment was fungal infection.  Lotrimin cream was prescribed.  A follow-up note dated June 30, 1986 indicated that the Veteran sought additional Lotrimin cream; rash was still present and assessment was fungal infection.  A July 1986 health record indicated refill of Lotrimin cream.

STRs show no complaints or findings for bilateral ring finger complaints or abnormal pathology.  STRs dated in 1991 (Fort Hood) show complaints related to the left little finger (5th digit) related to a football jamming-type injury, but there were no complaints for the ring finger (4th digit) of either hand.  STRs show no complaints or abnormal pathology of the knees, hands, or feet.  On the contrary, report of separation examination dated in December 1991 reflects normal clinical evaluation.  The Veteran denied a history of (having had or having now) "trick" or locked knee, foot trouble, neuritis, bone/joint or other deformity, arthritis/rheumatism or bursitis, swollen or painful joints, and skin diseases.

An April 2013 VA examination and May 2013 VA medical opinion reflect that, while the Veteran reported a history skin rash due to a contaminated soap bar in the latrine in 1986, there was no current skin disease on examination.  

While the Veteran has vaguely complained of current problems with his skin, hands, left foot, and ring fingers, there is no medical evidence of records dated since service discharge showing the claimed disabilities.  The Veteran is competent to report his report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose himself as having chronic disability of either ring finger, either knee, as a residuals of frostbite injury to the hands and/or feet, left foot, or skin.  While skin changes are susceptible to lay observation, the Veteran's suggestion of chronic skin rash since service is not credible in view of his denial of skin diseases on the history part of his service separation examination in December 1991.  To the extent that the STRs show that the Veteran was seen for complaints of cold injury, the Board acknowledges this record in the STRs.  However, the same record shows no frostbite injury or medical follow-up for those complaints of cold fingers and feet in service or since service separation.  To the extent that the Veteran suggests pain of the ring fingers, knees, hands, or feet, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the Veteran has not identified any particular current disorder.  Moreover, neither the lay nor the medical evidence of record demonstrates any current disability during the pendency of this appeal.  Additionally, the Veteran has not described any particular injury to his fingers, knees, or left foot during service and his STRs do not show such injury.  

Accordingly, the preponderance of the evidence is against the claims and, therefore, the claims are denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.302; and Gilbert, supra.


ORDER

The petition to reopen a claim for service connection for low back disability is denied.

The petition to reopen a claim for service connection for right foot disability is denied.

Service connection for bilateral ring finger (4th digit) disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for residuals of frostbite injury to the hands and feet is denied.

Service connection for left foot disability is denied.

Service connection for rash on the chest is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


